 

Exhibit 10.3

 

Third Amendment to Sections 23.1 and 23.2 of Catalyst Supply Agreement

 

Sections 23.1 and 23.2 of the Catalyst Supply Agreement effective January 2,
2015 between the undersigned parties are hereby amended as follows:

 

Section 23.1

 

As a result of two previous amendments, Section 23.1 currently reads as follows:

 

Pilot Program Contingency. Customer’s obligations under this Catalyst Agreement
shall be and hereby are contingent upon the institution, completion by that date
which is three hundred (300) days after the Effective Date (which date may be
extended for an additional thirty (30) days at Customer’s option upon prior
written notice to Supplier), and Customer’s acceptance, in its sole discretion,
of the results of, of a pilot test program (a “Pilot Program”) whereby Customer
shall utilize, on terms mutually agreeable to Supplier and Customer, Supplier’s
facility (the “Test Facility”) at 20 Iroquois Street, Niagara Falls, New York
(the “Pilot Program Contingency”) to ascertain Customer’s willingness to go
forward with the transactions contemplated herein, and, if so ascertained, to
establish Minimum Performance Levels for the Initial Order and using the
relevant feedstock. Immediately upon the execution and delivery of this Catalyst
Agreement by the parties hereto, the parties shall in good faith diligently
negotiate the terms of an agreement for use of the Test Facility for the Pilot
Program.

 

By this Third Amendment, Section 23.1 is amended again to read as follows:

 

Pilot Program Contingency. Customer’s obligations under this Catalyst Agreement
shall be and hereby are contingent upon the institution, completion by that date
which is three hundred ninety (390) days after the Effective Date (which date
may be extended for an additional thirty (30) days at Customer’s option upon
prior written notice to Supplier), and Customer’s acceptance, in its sole
discretion, of the results of, of a pilot test program (a “Pilot Program”)
whereby Customer shall utilize, on terms mutually agreeable to Supplier and
Customer, Supplier’s facility (the “Test Facility”) at 20 Iroquois Street,
Niagara Falls, New York (the “Pilot Program Contingency”) to ascertain
Customer’s willingness to go forward with the transactions contemplated herein,
and, if so ascertained, to establish Minimum Performance Levels for the Initial
Order and using the relevant feedstock. Immediately upon the execution and
delivery of this Catalyst Agreement by the parties hereto, the parties shall in
good faith diligently negotiate the terms of an agreement for use of the Test
Facility for the Pilot Program.

 

Section 23.2

 

As a result of two previous amendments, Section 23.2 currently reads as follows:

 

Financing Contingency. Customer’s obligations under this Catalyst Agreement
shall be and hereby are contingent upon Customer obtaining funding for (i) the
Pilot Program on terms acceptable to Customer in its sole discretion, on or
before that date which is two hundred ten (210) calendar days after the
Effective Date, and (ii) the Initial Order (as defined in the Equipment Supply
Contract) and working capital in amounts and upon terms acceptable to Customer
in Customer’s sole discretion, on or before that date which is sixty (60) days
after Customer’s written notice of removal or satisfaction of the Pilot Program
Contingency (the “Financing Contingency”; the Pilot Program Contingency and the
Financing Contingency are herein collectively referred to as the
“Contingencies”).

 

By this Third Amendment, Section 23.2 is amended again to read as follows:

 

Pilot Program on terms acceptable to Customer in its sole discretion, on or
before that date which is three hundred (300) calendar days after the Effective
Date, and (ii) the Initial Order (as defined in the Equipment Supply Contract)
and working capital in amounts and upon terms acceptable to Customer in
Customer’s sole discretion, on or before that date which is sixty (60) days
after Customer’s written notice of removal or satisfaction of the Pilot Program
Contingency (the “Financing Contingency”; the Pilot Program Contingency and the
Financing Contingency are herein collectively referred to as the
“Contingencies”).

 

All other terms and conditions of the Catalyst Supply Agreement shall remain the
same.

 

Dated: November 6, 2015 PLASTIC2OIL, INC., a Nevada corporation         By: /s/
Richard W. Heddle     Richard W. Heddle     President & CEO       Dated:
November 6, 2015 ECONAVIGATION, LLC, a New York limited liability company      
  By: /s/ Mark D. Ragus     Mark D. Ragus     President

 

 

 

 